Citation Nr: 0112535	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Committee on Waiver and Compromises (Committee) at the 
Jackson, Mississippi, VA Regional Office (RO).  The Committee 
combined and considered two overpayments of $2,263 and $241, 
resulting from the veteran's receipt of Social Security 
payments for himself and members of his family.  The total 
indebtedness was listed as $2,504 by the RO in the January 
2000 decision.  However, the RO made an award adjustment in 
June 2000 that would have somewhat reduced the amount of the 
overpayment.


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled due to a nonservice-connected disability by a March 
1999 rating decision and awarded disability pension in June 
1999.

2.  The RO notified the veteran, in the June 1999 award 
letter, of his obligation to immediately notify the VA of any 
change in family income and to report all income.

3.  In August 1999, the veteran reported that he began 
receiving Social Security income in June 1999.

4.  In October 1999, the veteran's disability pension 
benefits were reduced effective July 1, 1999, based on the 
receipt of Social Security income by the veteran.  This 
action created an overpayment of $2,263.

5.  In November 1999, the veteran reported that he began 
receiving Social Security payments of $48 each for his spouse 
and two of his children in July 1999.

6.  In January 2000, the veteran's disability pension 
benefits were reduced effective August 1, 1999, based on the 
receipt of Social Security income by the veteran's spouse and 
two of his children.  This action created an overpayment of 
$241, which the Committee added to the existing overpayment, 
resulting in a total overpayment of $2,504.

7.  It is contrary to equity and good conscience to deny a 
waiver of recovery of the overpayment at issue.


CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits, 
originally calculated to be in the amount of $2,504, would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information and evidence necessary 
to substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board finds that all 
relevant facts on these issues have been properly developed 
and the duty to assist has been met.  38 C.F.R. § 3.159; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The veteran was awarded disability pension in March 1999.  In 
the June 1999 award letter, the veteran was advised that his 
rate of pension was directly related to his income and to 
notify the VA of any changes in income, and that he was to 
report the total amount and source of all income received as 
failure to do so may result in the creation of an 
overpayment.   

In August 1999, the veteran reported that he began receiving 
Social Security payments in June 1999.  In October 1999, the 
veteran was notified that his benefits were being reduced 
retroactive to July 1, 1999, due to his receipt of Social 
Security income.  He was thereafter notified of an 
overpayment in the amount of $2,263.  Subsequently, in 
November 1999, the veteran reported that he began receiving 
monthly Social Security payments of $48 each for his spouse 
and two of his children in July 1999.  In January 2000, the 
veteran was notified that his benefits were being reduced 
effective August 1, 1999, due to receipt of additional family 
income.  This resulted in an overpayment of $241. 

In a November 1999 statement, the veteran reported that the 
collection of the overpayment would result in financial 
hardship on his family.  The veteran's November 1999 
financial status report reflected that the veteran's total 
monthly family income was approximately $1,032, which 
included $537 in Social Security income for the veteran, $213 
in VA benefits, $48 in Social Security income for his spouse, 
and $234 in net earned monthly income for his spouse.  Total 
monthly expenses were $1,717 including $275 for rent or 
mortgage payment, $500 for food, $150 for utilities and heat, 
$40 for phone, $134 for insurance, $100 for clothing, $50 for 
medical expenses, and $468 in installment contracts, one of 
which was a $338 car payment.  Monthly expenses exceeded 
monthly income by $684.  

In a February 2000 Eligibility Verification Report, the 
veteran reported that he received $549 in income from Social 
Security, that his three family members received $49 each, 
and that his spouse had earnings of $6,952 for 1998-1999, 
$6,211 for 1999-2000, but her earnings would only be $3000 
from 2000 due to wage cut.  According to award data of 
record, the veteran was receiving $185 in VA benefits at that 
time.    

As noted above, the Committee, in January 2000, denied the 
request for waiver on that basis that collection of the debt 
would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment, that there was significant 
unjust enrichment by the veteran, and that recovery of the 
overpayment did not prevent the veteran from meeting the 
basic necessities of life.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2000).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2000).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(2000).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R. 
§ 1.965(a) (2000).

Upon review of the record, the Board notes that although the 
veteran advised the VA of his receipt of Social Security 
income in August 1999, the VA did not adjust these payments 
until October 1999.  Furthermore, the Board observes that he 
did not advise the VA of the receipt of Social Security 
income for his spouse and two of his children until 
approximately 5 months after beginning to receive such and 
the VA did not adjust the veteran's award until January 2000, 
approximately 2 months later.  Additionally, even after 
reporting receipt of such income to VA and knowing that his 
VA benefits would be reduced, the veteran continued to 
negotiate his VA checks even though the amounts had not yet 
been adjusted.  Accordingly, although the Board finds that 
the veteran's actions contributed to the creation of the 
debt, the Board also finds that there was some fault on the 
part of the VA in not timely adjusting his payments.  

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  As the veteran's 
family receives additional income, this income must be 
factored in to determine the amount to which he is entitled.  
Without the benefit of accurate and timely information, the 
VA is unable to determine whether a veteran meets the 
criteria.  Therefore, the Board finds that recovery of the 
overpayment would not nullify the objective of the payment, 
as the veteran did not timely provide the information which 
was required to determine his entitlement to the benefits 
received.  The Board further finds that the evidence does not 
show that the veteran incurred a legal obligation or changed 
his position to his detriment in reliance upon the receipt of 
VA benefits.  The Board also finds that failure on the 
veteran's part to make restitution would result in unfair 
gain to him because he would remain in receipt of benefits to 
which he was not legally entitled.

Nevertheless, the Board finds that it would create undue 
financial hardship for the veteran and his family to repay 
the overpayment.  As noted above, the November 1999 financial 
status report revealed that the veteran's monthly expenses 
exceed his income by $684.  At that time, he reported that he 
paid about $468 a month to private creditors, which included 
$338 for a car payment.  In February 2000, the veteran's 
reported unreimbursed medical expenses of over $1400, which 
is more than $100 per month.  However, the Board observes 
that the veteran only reported $50 in medical expenses in 
November 1999.   Moreover, the Board also notes that the 
veteran reported that the Social Security money he received 
for his two teenage boys did not cover their clothing and 
school expenses.  In view of the fact that the majority of 
the veteran's expenses are confined to the basic necessities, 
and still exceed income, the Board finds that there exists a 
reasonable doubt that repayment of this debt would cause the 
veteran and his family undue hardship.  With application of 
the benefit of the doubt rule, repayment of the debt is 
waived under the principles of equity and good conscience.  
Accordingly, waiver of recovery of the overpayment of 
disability pension, originally calculated to be in the amount 
of $2,504, is granted. 


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

